IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                            Assigned on Brief October 22, 2001

       SUSAN CHARISSE WHITE GARDNER VERMILLION v. GUY
                    HOUSTON VERMILLION

                     Appeal from the Chancery Court for Johnson County
                          No. 5156    Thomas J. Seeley, Jr., Judge

                                    FILED JANUARY 2, 2002

                                  No. E2001-00241-COA-R3-CV


Guy Houston Vermillion, an inmate in the State’s penal system, appeals a judgment of the Chancery
Court for Johnson County which awarded his wife a divorce. He insists that he was entitled to be
present and present his defense, particularly as it applies to the division of property. We vacate the
judgment and remand the case for the Trial Court to make a determination of whether it is
appropriate to stay disposition of the case pending Mr. Vermillion’s release.

     Tenn.R.App.P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated;
                                   Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JR., JJ., joined.

Appellant, Guy Houston Vermillion, Pro Se

No Brief was filed by the Appellee, Susan Charisse White Gardner Vermillion


                                             OPINION

       Guy Houston Vermillion, an inmate in the penal system of this State appeals a judgment of
the Chancery Court for Johnson County, which awarded his wife, Suzanne Charisse White Gardner
Vermillion, a divorce.

       He contends that the Court was in error in so doing because he was not allowed to appear in
person and register his contention that the divorce should not be granted.

        His principal attack on the divorce decree is the allegation that Ms. Vermillion “anticipates
that the parties will enter into a marital dissolution agreement providing an equitable division of the
parties’ property.”
       Notwithstanding the fact that no marital dissolution agreement was ever entered into, the
Trial Court granted a divorce and made an award of the parties’ property.

        This Court, in a recent opinion authored by Judge Susano, Dickerson v. Stuart, an unreported
case filed in Knoxville on October 19, 2001, addressed a similar complaint by an inmate:

                  The Supreme Court has addressed the factors to be considered by a trial
           court when faced with a request for delay from a prisoner. In Logan,1 the Court
           opined that

                 an abeyance should be granted by the trial court only when
                 reasonable under the circumstances, in light of several countervailing
                 considerations, such as the length of the prisoner litigant’s sentence,
                 the difficulty of the prisoner in presenting proof, the burden on the
                 court in maintaining a docket on which such claims will indefinitely
                 remain, the impracticability of litigating a suit many years after its
                 filing because memories fade and witnesses become difficult to
                 locate, and a defendant’s right to have claims against him or her
                 timely adjudicated.

           Id. at 301.

                   Although an incarcerated plaintiff does not have an absolute right to have
           a civil proceeding held in abeyance or an absolute right to personally attend a
           court proceeding, id. at 299, there may be times when both are appropriate and
           necessary. These questions are within the trial court’s discretion. Id. at 302.

                   We have generally addressed litigation by pro se parties as follows:

                 While litigants who proceed pro se are entitled to fair and equal
                 treatment, “they must follow the same procedural and substantive law
                 as the represented party.” Irvin v. City of Clarksville, 767 S.W.2d
                 649, 652 (Tenn. Ct. App. 1988). Indeed a pro se litigant requires
                 even greater attention than one represented by counsel. The trial
                 judge must accommodate the pro se litigant’s lack of legal knowledge
                 without giving the pro se litigant an unfair advantage because the
                 litigant represents himself. Id.

        In light of the foregoing we think it is appropriate to vacate the judgment entered and remand
the case to the Trial Court to consider whether a hearing on the merits should be postponed pending
the release of Mr. Vermillion from incarceration. Upon remand the Court should consider the factors


       1
                 Logan v. Winstead, 23 S.W.3d 297, 299 (Tenn. 200 0).

                                                     -2-
set forth in Logan. We express no opinion as to whether the trial on the merits should be delayed.
This is a decision for the Trial Court in the first instance after a careful review of the pertinent facts.

        For the foregoing reasons the judgment of the Trial Court is vacated and the cause remanded
for further proceedings not inconsistent with this opinion. Costs of appeal are adjudged against
Susan Charisse White Gardner Vermillion.



                                                 _________________________________________
                                                 HOUSTON M. GODDARD, PRESIDING JUDGE




                                                   -3-